Citation Nr: 0418001	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-14 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia and post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1987 to December 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder to include panic disorder with 
agoraphobia and post-traumatic stress disorder (PTSD).  

The veteran's DD 214 reflects the veteran's service in 
Company C 724th Srt. Battalion as a food service specialist.  
The veteran has reported serving aboard the USS Altaire and 
asserts that his panic disorder with agoraphobia and PTSD 
symptoms stem from his experiences in the Gulf War.  He notes 
that his ship was disabled at sea, he saw dead bodies and 
killed an Iraqi soldier by running him over with his vehicle.  

In this case, there is VA medical evidence of a current 
diagnosis of PTSD.  

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).  

While there is some evidence of the veteran's in-service 
stressors referred to in medical records, the Board notes 
that evidentiary development has been incomplete due to 
unsuccessful attempts to obtain supporting information from 
the veteran about his stressors.  Thus, further development 
of this matter is required in order to fairly decide the 
veteran's claim.  

Further, it appears that there are outstanding VA psychiatric 
treatment and/or counseling records.  A June 2002 VA 
outpatient treatment record reflects the veteran's desire for 
follow-up mental heath care treatment at the Veterans 
Outreach Center, as needed.  

However, there are no records of treatment subsequent to the 
June 2002 report.  The RO should request any VA psychiatric 
or counseling records for the veteran that have not been 
associated with the veteran's claims folder.  VA is required 
to seek all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

After that development is completed, the RO should then 
schedule the veteran for a VA examination in order to 
ascertain if there is a link between any current psychiatric 
disability and any verified events or incidents in service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical 
treatment records for the veteran's 
acquired psychiatric disorders from VA 
for the period from May 2002 to the 
present.  

3.  The RO should take appropriate steps 
to provide the veteran with a PTSD 
Questionnaire in order to obtain a 
detailed history of his claimed stressors 
in service.  The RO should specifically 
request that he provide the names and 
addresses, if known, of any witnesses of 
each stressor event, and also to provide 
any verifying facts and circumstances of 
his alleged combat experiences, to 
include information as to the locations 
and service units involved, along with 
the names of any casualties, wounded 
personnel or witnesses to the described 
events.  The veteran should specify his 
dates of service in the Persian Gulf War.  
The veteran should be informed of the 
necessity of his obtaining corroborative 
evidence of each claimed in-service PTSD 
stressor.  

4.  Then the RO should take appropriate 
steps to prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
service personnel records, unit records 
and histories, daily staff journals, 
operational reports for the 724th Srt. 
Battalion Co C, to include service in 
Persian Gulf War aboard the USS Altaire 
during a period when the ship was 
disabled at sea.  The veteran's stressor 
statement should be included in this 
inquiry for the purpose of verification.  

5.  Then, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed acquired psychiatric disorder, to 
include panic attacks with agoraphobia 
and PTSD.  All indicated testing should 
be performed in this regard.  The claims 
folder should be made available to the 
examiner in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from an acquired psychiatric 
disability due to disease or injury in 
service.  If PTSD is diagnosed, then the 
examiner should identify any specific 
stressor that supports the diagnosis.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




